El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
En este caso se expidió un auto de certiorari contra el Juez de la Corte de Distrito de Humacao. Se encontraba pendiente ante aquella corte un caso sobre impugnación de elecciones en el que Luis Amadee Bonnet y otros impugna-ban la elección de Victor Molinari Duteil y otros para los cargos municipales del Pueblo de Vieques.
Al ser llamado el caso para juicio el demandado for-muló una excepción previa a la demanda por no estar ésta jurada o sea, que los juramentos en los cuales la misma se fundaba eran nulos, y que además la notificación de la demanda no se hizo de conformidad con los requisitos esen-ciales que la ley prescribe para los casos de impugnación de elecciones. El juez de la corte de distrito declaró con lugar estas excepciones dictando al efecto las oportunas ór-denes pero concedió a los demandantes el derecho de enmen-dar la demanda.
Alegan ante esta corte los peticionarios que al concederse el privilegio de hacer enmiendas el juez de distrito excedió su jurisdicción, porque los noventa días dentro de los cuales deben hacerse las impugnaciones habían expirado con ante-*653rioridad. al 28 de mayo de 1912, en cayo día se dictó la orden qne lia sido impugnada. En apoyo de esta proposición los peticionarios presentan dos cuestiones: primera, qne los de-fectos qne se alegaron contra la demanda fueron jurisdic-cionales y por lo tanto qne procede el auto de certiorari; y segundo, qne estos defectos reconocidos por la corte real-mente existían.
Examinando estas cuestiones por su orden inverso pode-mos decir qne resulta claro a nuestro juicio qne las órdenes dictadas por el juez de distrito acerca de las cuestiones pre-sentadas en la excepción previa fueron correctas. El secre-tario de la corte municipal no estaba autorizado para tomar una declaración jurada a la demanda que había de presen-tarse en la Corte de Distrito de Hnmacao. Leyes de 1903, p. 38; Leyes de 1904, p. 177; Leyes de 1906, p. 99; Leyes de 1908, p. 39; Leyes de 1910, p. 78.) Por tanto el affidavit presentado por Francisco Luján ante Adrián Brenes, secretario de la corte municipal, fué nulo y de ningún valor. (2 Cyc., 10; 1 Words and Phrases, 242.)
Los affidavits prestados por los otros demandantes ante Francisco Luján, que actuaba como juez municipal de Vie-ques, fueron también nulos porque él era uno de los deman-dantes en el mismo caso, y por tanto, estaba interesado en su resultado. (Tracy v. Colby, 55 Cal., 67 y 72; Havemeyer v. Dann, 33 L. R. A., 332, y notas; Withers v. Baird, 32 Am. Dec., 757 y notas.)
Podrían indicarse otros defectos en estos affidavits pero no es necesario hacerlo. También la corte sentenciadora resolvió correctamente que no se hizo debidamente la noti-ficación que hace referencia la ley en casos de impugna-ción de elecciones.
Pero no se alegó que se hubiera cometido algún error por la corte de distrito en relación con estos particulares. Los defectos fueron virtualmente confesados y se trató de sub-sanarlos mediante enmiendas que fueron permitidas por el juez de distrito. Se alega que esta orden fué errónea. Por *654consiguiente la cuestión que principalmente debemos consi-derar es si estos errores queNencontró la corte de distrito en los affidavits y en otros procedimientos, eran tales que afec-taban o nó a la jurisdicción de la corte; y si fueron, po'r tanto, susceptibles de ser subsanados. Si fueron jurisdiccionales y la corte legalmente no podía permitir las enmiendas, enton-ces debe declararse con lugar el presente auto de certiorari, debiendo terminar los procedimientos en la corte de distrito.
En los casos en que la corte inferior se excede en su juris-dicción y cuando no existe otro remedio adecuado, rápido y eficaz, generalmente se fia expedido el auto por ser proce-dente. (Nuñez v. Soto Nussa, resuelto en marzo 20, 1908; Méndez v. Soto Nussa, resuelto en diciembre 20, 1907; y el caso posterior de Fajardo Development Co. v. Juez de Distrito de Ponce, resuelto en mayo 6, 1909. Estos casos están reportados respectivamente en P. R. R., vol. 13, p. 366; vol. 14, p. 190, y vol. 15, p. 244. También se citan mucfios casos en 6 Cyc., 745, 746, 759, 760, 761, a los que se fiace referen-cia. Véase también Spelling, artículos 1928, 1929, y 1930.)
La ley sobre impugnación de elecciones dispone que cual-quier. candidato dispuesto a impugnar la elección de otro que fiubiere obtenido el acta para algún cargo electivo deberá dirigir a éste una notificación por escrito, y entregarle en persona o a su agente o abogado, copia fiel y exacta de una demanda exponiendo bajo juramento la razón o razones en que fundare su impugnación, dentro de los noventa días de verificado el respectivo escrutinio; y la notificación y es-crito originales se remitirán al secretario de la corte de dis-trito del distrito en que se fiubiere celebrado la elección, a más tardar cinco días después de fiaber entregado dicfia noti-ficación y escrito a la parte contra quien se estableciere la impugnación. Por “día del escrutinio” se entiende aquél en que el Consejo Ejecutivo fiubiere verificado el recuento de votos y anunciado .oficialmente el resultado del mismo. Leyes de la Sesión de 1906, p. 59.) Este artículo limita el tiempo para iniciar estos procedimientos a noventa días; y *655en vista de esta disposición del estatuto, debe tenerse pre-sente que este permiso para bacer enmiendas a la demanda fiué concedido después de haber expirado el término de no-venta días fijado por la ley. La impugnación de una elec-ción es un procedimiento especial y deben cumplirse estric-tamente todos los requisitos que para ello señala el estatuto •con el objeto de conferir o conservar la jurisdicción de las cortes sobre la materia de' la acción. (Freshour v. Howard, 142 Cal., 501; Wright v. Fawcett, 42 Tex., 203; Mercer v. Woods, 33 Tex. Civ. App., 642; State v. Dortch, 41 La. Ann., 846.)
Una demanda que se presente contra una elección en .forma de impugnación y que sea defectuosa en algún requi-sito exigido por el estatuto no puede ser enmendada después •de haber expirado el término señalado por la ley para ini-ciar la impugnación, y si la demanda por virtud de la cual comienza la impugnación no es suficiente para conferir juris-dicción, resulta irremediable por haber expirado el término.
Turner v. Hamilton, 80 Pac. Rep., 664.
Vigil v. Pradt, 20 Pac. Rep., 795.
Gillespie v. Dion, 33 L. R. A., 703.
11 Cyc., 670, 693.
No se trata de resolver que tales enmiendas no pudieron hacerse dentro del límite de noventa días fijado por la ley; ésa cuestión queda abierta a discusión.
El objeto de la ley sobre impugnación de elecciones fué •el de disponer lo necesario para la celebración de un juicio rápido y que se resolvieran pronto tales casos. Es en interés del píiblico que debe la ley ponerse en vigor tal como está •escrita y poner término a esta clase de litigios; y éste ya se ha prolongado demasiado.
Por las razones que han sido .expuestas en esta opinión debe declararse con lugar el auto de certiorari y ordenarse .a la corte de distrito que desestime el caso con costas.

Con lugar la solicitud.

*656Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.